Case 8:20-cv-00702-JVS-ADS Document 20-4 Filed 06/22/20 Page 1 of 25 Page ID #:381




          EXHIBIT D
CaseCase
     8:20-cv-00702-JVS-ADS
          2:20-cv-00080-JRG Document 20-4
                                     9 Filed
                                           Filed
                                              04/10/20
                                                 06/22/20
                                                        Page
                                                          Page
                                                             1 of219
                                                                   of PageID
                                                                      25 Page#: ID
                                                                                 35#:382



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   (MARSHALL DIVISION)


    CELLULAR COMMUNICATIONS                          §
    EQUIPMENT LLC,                                   §
                                                     §
            Plaintiff,                               §           C.A. No. 2:20-cv-00080
                                                     §
    v.                                               §           JURY TRIAL DEMANDED
                                                     §
    TCL CORPORATION,                                 §
                                                     §
    TCL COMMUNICATION                                §
    TECHNOLOGY HOLDINGS LIMITED,                     §
                                                     §
    HUIZHOU TCL MOBILE                               §
    COMMUNICATION CO. LTD.,                          §
                                                     §
    TCT MOBILE INTERNATIONAL LTD,                    §
                                                     §
    AND                                              §
                                                     §
    TCL ELECTRONICS HOLDINGS                         §
    LIMITED,                                         §
                                                     §
             Defendants.                             §
                                                     §

         PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

           Plaintiff Cellular Communications Equipment LLC (“CCE” or “Plaintiff”) files this First

   Amended Complaint against Defendants TCL Corporation (“TCL Corp.”), TCL Communication

   Technology Holdings Limited (“TCL Communication”), Huizhou TCL Mobile Communication

   Co. Ltd. (“Huizhou TCL”), TCT Mobile International Ltd. (“TCT Mobile Int’l”), and TCL

   Electronics Holdings Limited (“TCL Electronics”) (collectively “TCL” or “Defendants”) for

   infringement of U.S. Patent No. 7,218,923 (“the ’923 patent” or “the patent-in-suit”).




   PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBIT
                                                                D
                                                     1
                                                         Page 126
CaseCase
     8:20-cv-00702-JVS-ADS
          2:20-cv-00080-JRG Document 20-4
                                     9 Filed
                                           Filed
                                              04/10/20
                                                 06/22/20
                                                        Page
                                                          Page
                                                             2 of319
                                                                   of PageID
                                                                      25 Page#: ID
                                                                                 36#:383



                                            THE PARTIES

          1.       CCE is a Texas limited liability company with its principal place of business in

   Plano, Texas.

          2.       On information and belief, TCL Corp. is a corporation organized under the laws of

   the People’s Republic of China, with its principal place of business located at No. 26, the Third

   Road, Zhongkai Avenue, Huizhou City, Guangdong, P.R. China 516006. TCL Corp. does business

   in the State of Texas and in the Eastern District of Texas.

          3.       On information and belief, TCL Communication is a limited liability company

   organized in the Cayman Islands with a registered address at P.O. Box 2681, Cricket Square,

   Hutchins Drive, George Town, Grand Cayman and with its principal place of business located at

   Block F4, TCL Communication Technology Building, TCL International E City, Zhong Shan

   Yuan Road, Nanshan District, Shenzhen, Guangdong, P.R. China, 518052. TCL Communication

   does business in the State of Texas and in the Eastern District of Texas.

          4.       On information and belief, Huizhou TCL is a limited liability company organized

   in the People’s Republic of China, with its principal place of business located at No. 86 Hechang

   7th West Road Zhongkai High-Technology Development Zone, Huizhou, Guangdong, 516006,

   China. Huizhou TCL does business in the State of Texas and in the Eastern District of Texas.

          5.       On information and belief, TCT Mobile Int’l is a limited liability company

   organized in Hong Kong, with its principal place of business located at TCT MOBILE

   INTERNATIONAL LIMITED, 5/F BUILDING 22E HONG KONG SCIENCE PARK, 22

   SCIENCE PARK EAST AVE, Sha Tin Hong Kong. TCT Mobile Int’l does business in the State

   of Texas and in the Eastern District of Texas.




   PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBITD
                                                     2
                                                          Page 127
CaseCase
     8:20-cv-00702-JVS-ADS
          2:20-cv-00080-JRG Document 20-4
                                     9 Filed
                                           Filed
                                              04/10/20
                                                 06/22/20
                                                        Page
                                                          Page
                                                             3 of419
                                                                   of PageID
                                                                      25 Page#: ID
                                                                                 37#:384



            6.          On information and belief, TCL Electronics is a limited liability company

   incorporated in the Cayman Islands. The registered address of the Company is P.O. Box 309,

   Ugland House, Grand Cayman, KY1-1104, Cayman Islands. The principal place of business of

   the Company is located at 7th Floor, Building 22E, 22 Science Park East Avenue, Hong Kong

   Science Park, Shatin, New Territories, Hong Kong. See TCL Electronics Holdings Limited Annual

   Report        2018    (available   at   http://electronics.tcl.com/UserFiles/File/IR/Annual%20Report/

   2018%20AR-E.pdf) at p. 135. TCL Electronics does business in the State of Texas and in the

   Eastern District of Texas.

            7.          On information and belief, TCL Corp. was founded in 1981 and is “one of China’s

   largest business groups of consumer electronics operating in a global scale.” See About TCL Page

   (available            at      http://electronics.tcl.com/en/aboutus/main.do?method=listing&mapping

   Name=AboutUs_CompanyProfile). TCL Corp. owns at least three other companies: TCL

   Electronics (publicly listed as 01070.HK and co-defendant in this action), China Display

   Optoelectronics (publicly listed as 00334.HK) and Tonly Electronics (publicly listed 01249.HK).

   Id.

            8.          On information and belief, TCL Corp. holds a controlling interest in TCL

   Electronics, TCL Communication, Huizhou TCL, and TCT Mobile Int’l. See TCL Electronics

   Holdings Limited Annual Report 2018, at p. 113 (stating that TCL Corp. is the “ultimate

   controlling shareholder of the Company”). In May of 2018, TCL Electronics changed its name

   from “TCL Multimedia Technology Holdings Limited” to “TCL Electronics Holdings Limited.”

   Id. See TCL Electronics Holdings Limited Annual Report 2018, at p. 8.

            9.          On information and belief, TCL Communication was founded in 1999. TCL

   Communication is “a global terminal manufacturer.” About TCL Communication Page (available


   PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBIT   D
                                                     3
                                                             Page 128
CaseCase
     8:20-cv-00702-JVS-ADS
          2:20-cv-00080-JRG Document 20-4
                                     9 Filed
                                           Filed
                                              04/10/20
                                                 06/22/20
                                                        Page
                                                          Page
                                                             4 of519
                                                                   of PageID
                                                                      25 Page#: ID
                                                                                 38#:385



   at http://tclcom.tcl.com/?page=company_profile). TCL Communication “provides globally its

   rich portfolio of product and service under three key brands – TCL, Alcatel and BlackBerry.” Id.

   “TCL Communication ranked no. 7 among global handset manufacturers, tablet business ranked

   no. 7 among all tablet manufacturers.” Id. TCL Communication’s products are “currently sold in

   over 160 countries throughout North America, Latin America, Europe, the Middle East, Africa,

   Asia Pacific and China. The company has built a solid partnership with the global mainstream

   operators such as VODAFONE, ORANGE and retail giants like WALMART, BESTBUY,

   Amazon, etc.” Id. TCL Communication owns research and development centers in the United

   States and touts a “powerful, efficient, global supply chain system.” Id.

          10.     On information and belief, both Huizhou TCL and TCT Mobile Int’l are wholly-

   owned subsidiaries of TCL Communication. See TCL Communication 2016 Annual Report

   (available     at     http://www.tclcom.com/admin/documents/freport/1495536897_e_TCL%20

   COMM%202016AR.pdf). TCL Communication and its subsidiaries—including Huizhou TCL

   and TCT Mobile Int’l—are part of a related “Group” of companies under the umbrella of TCL

   Corp. The Group also includes TCL Electronics and its subsidiaries. The Group brands itself as

   the “world’s leading consumer electronics company” that “is engaged in the research and

   development, manufacturing and sale of consumer electronics products,” which “are sold all over

   the world.” See TCL Electronics Holdings Limited Annual Report 2018, at p. 7. The Group

   “designs, manufactures and markets an expanding portfolio of mobile devices and other products

   worldwide under three key brands — Alcatel, TCL and BlackBerry.” Id. at p. 2. These devices are

   sold “throughout North America,” including in the State of Texas and the Eastern District of

   Texas.” Id.




   PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBITD
                                                     4
                                                          Page 129
CaseCase
     8:20-cv-00702-JVS-ADS
          2:20-cv-00080-JRG Document 20-4
                                     9 Filed
                                           Filed
                                              04/10/20
                                                 06/22/20
                                                        Page
                                                          Page
                                                             5 of619
                                                                   of PageID
                                                                      25 Page#: ID
                                                                                 39#:386



          11.     On information and belief, the members of the Group have operated as agents of

   one another and vicariously as two arms of the same business group to work in concert together

   and enter into agreements that are nearer than arm’s length to conduct business in the United States,

   including in Texas and this judicial district. See Trois v. Apple Tree Auction Center, Incorporated,

   882 F.3d 485, 490 (C.A.5 (Tex.), 2018) (“A defendant may be subject to personal jurisdiction

   because of the activities of its agent within the forum state….”); see also Cephalon, Inc. v. Watson

   Pharmaceuticals, Inc., 629 F.Supp.2d 338, 348 (D. Del. 2009) (“The agency theory may be applied

   not only to parents and subsidiaries, but also to companies that are ‘two arms of the same business

   group,’ operate in concert with each other, and enter into agreements with each other that are nearer

   than arm's length.”).

          12.     On information and belief, as part of the Group, Huizhou TCL’s “principal

   activities” include the “[m]anufacture and distribution of mobile devices and rendering of

   services.” Id. at p. 57. TCT Mobile Int’l operates as part for the Group for the “[d]evelopment and

   distribution of mobile devices and related components.” Id.

          13.     On information and belief, Defendants engaged in a concerted effort to sell, offer

   to sell, and import infringing products. For example in 2018, TCL Electronics carried out a series

   of “connected transactions” with TCL Corp. in furtherance of its mutual business interests and

   goals, including, but not limited to, 1) renewing its “Master TCL Trademark License,” which was

   exclusive and royalty-free, to use the TCL trademark for “the manufacture, production, sale and

   distribution of electronic products including televisions, audio-visual products and commercial use

   display products;” 2) entering into a “Master Sale and Purchase (2017) Agreement” for the

   purchase of “goods produced or manufactured in the PRC from TCL Group amounting to

   HK$12,892,395,000; and… sold goods to TCL Group;” and 3) entering into a “Master Sourcing


   PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBITD
                                                     5
                                                          Page 130
CaseCase
     8:20-cv-00702-JVS-ADS
          2:20-cv-00080-JRG Document 20-4
                                     9 Filed
                                           Filed
                                              04/10/20
                                                 06/22/20
                                                        Page
                                                          Page
                                                             6 of719
                                                                   of PageID
                                                                      25 Page#: ID
                                                                                 40#:387



   (2017 Renewal) Agreement” wherein the Group “sold overseas materials to TCL Group

   amounting to HK$1,049,403,000; and … purchased overseas materials from TCL Group

   amounting to HK$840,166,000 during the year amounting to HK$5,566,381,000 during the year.”

   See TCL Electronics Holdings Limited Annual Report 2018, at pp. 109-113.

                                    JURISDICTION AND VENUE

          14.     This action arises under the patent laws of the United States, namely 35 U.S.C. §§

   271, 281, and 284-285, among others.

          15.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

   1338(a).

          16.     On information and belief, TCL Corp. is subject to this Court’s specific and general

   personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at least to

   its substantial business in this State and judicial district, including: (A) at least part of its own

   infringing activities alleged herein; and (B) regularly doing or soliciting business, engaging in

   other persistent conduct, and/or deriving substantial revenue from infringing goods offered for

   sale, sold, and imported and services provided to Texas residents vicariously through and/or in

   concert with its subsidiaries, intermediaries, and/or agents.

          17.     This Court has personal jurisdiction over TCL Corp., directly or through

   intermediaries, such as TCL Communication, Huizhou TCL, TCT Mobile Int’l, TCL

   Communication’s wholly-owned U.S.-based subsidiary TCT Mobile (US) Inc. (“TCT Mobile

   (US)”), TCL Electronics and TCL Electronics’ wholly-owned U.S.-based subsidiary TTE

   Technology Inc. (“TTE”), because TCL Corp. has committed acts of direct and/or indirect patent

   infringement within Texas, and elsewhere within the United States giving rise to this action and/or

   has established minimum contacts with Texas such that personal jurisdiction over TCL Corp.

   would not offend traditional notions of fair play and substantial justice. For example, on
   PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBITD
                                                     6
                                                          Page 131
CaseCase
     8:20-cv-00702-JVS-ADS
          2:20-cv-00080-JRG Document 20-4
                                     9 Filed
                                           Filed
                                              04/10/20
                                                 06/22/20
                                                        Page
                                                          Page
                                                             7 of819
                                                                   of PageID
                                                                      25 Page#: ID
                                                                                 41#:388



   information and belief, TCL Corp. has placed and continues to place into the stream of commerce

   using established distribution channels infringing products with the knowledge and understanding

   that such products are, will be, and continue to be sold, offered for sale, and/or imported into this

   judicial district and the State of Texas. For example, TCL Corp. touts that it has “employees

   through Asia, the Americas, Europe and Oceania” and has a “Sales Network” that spans “Regional

   Business Centers” in North America, including the United States. TCL products, including for

   example TCL Plex, TCL 10 Pro, TCL 10 L, and TCL 5G, are or have been widely sold in retail

   stores, both brick and mortar and online, within this judicial district and in Texas. See Litecubes,

   LLC v. Northern Light Products, Inc., 523 F.3d 1353, 1369-70 (Fed. Cir. 2008) (“[T]he sale [for

   purposes of § 271] occurred at the location of the buyer.”); see also Semcon IP Inc. v. Kyocera

   Corporation, No. 2:18-cv-00197-JRG, 2019 WL 1979930, at *3 (E.D. Tex. May 3, 2019) (denying

   accused infringer’s motion to dismiss because plaintiff sufficiently plead that purchases of

   infringing products outside of the United States for importation into and sales to end users in the

   U.S. may constitute an offer to sell under § 271(a)).

          18.     On information and belief, TCL Corp. controls its subsidiaries and intermediaries,

   including, but not limited to, TCL Communication, Huizhou TCL, TCT Mobile Int’l, TCT Mobile

   (US), TCL Electronics and TTE. These subsidiaries give TCL Corp. substantially the business

   advantages that it would have enjoyed if it conducted its business through its own offices or paid

   agents in the state of Texas.

          19.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because,

   among other things, TCL Corp. is not a resident in the United States, and thus may be sued in any

   judicial district, including this one, pursuant to 28 U.S.C. § 1391(c)(3). See also In re HTC




   PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBIT D
                                                     7
                                                           Page 132
CaseCase
     8:20-cv-00702-JVS-ADS
          2:20-cv-00080-JRG Document 20-4
                                     9 Filed
                                           Filed
                                              04/10/20
                                                 06/22/20
                                                        Page
                                                          Page
                                                             8 of919
                                                                   of PageID
                                                                      25 Page#: ID
                                                                                 42#:389



   Corporation, 889 F.3d 1349, 1357 (Fed. Cir. 2018) (“The Court's recent decision in TC Heartland

   does not alter” the alien-venue rule.).

           20.     On information and belief, TCL Communication is subject to this Court’s specific

   and general personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due

   at least to its substantial business in this State and judicial district, including: (A) at least part of

   its own infringing activities alleged herein; and (B) regularly doing or soliciting business, engaging

   in other persistent conduct, and/or deriving substantial revenue from infringing goods offered for

   sale, sold, and imported and services provided to Texas residents vicariously through and/or in

   concert with its subsidiaries, intermediaries, and/or agents.

           21.     This Court has personal jurisdiction over TCL Communication, directly or through

   intermediaries, such as TCT Mobile (US), because TCL Communication has committed acts of

   direct and/or indirect patent infringement within Texas, and elsewhere within the United States

   giving rise to this action and/or has established minimum contacts with Texas such that personal

   jurisdiction over TCL Communication would not offend traditional notions of fair play and

   substantial justice. For example, on information and belief, TCL Communication has placed and

   continues to place into the stream of commerce using established distribution channels infringing

   products with the knowledge and understanding that such products are, will be, and continue to be

   sold, offered for sale, and/or imported into this judicial district and the State of Texas. For example,

   TCL Communication touts that it has “12,000 employees worldwide” and sell products

   “throughout North America,” including the United States. About TCL Communication Page.

   TCL’s products are generally “mobile devices,” including for example the TCL Plex, TCL 10 Pro,

   TCL 10 L, and TCL 5G, which are or have been widely sold in retail stores, both brick and mortar

   and online, within this judicial district and in Texas, including for example by “mainstream


   PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBIT  D
                                                     8
                                                            Page 133
Case
  Case
     8:20-cv-00702-JVS-ADS
        2:20-cv-00080-JRG Document
                            Document
                                   9 20-4
                                      Filed 04/10/20
                                            Filed 06/22/20
                                                      Page Page
                                                           9 of 19
                                                                 10PageID
                                                                    of 25 #:
                                                                          Page
                                                                             43 ID
                                    #:390


operators such as VODAFONE, ORANGE and retail giants like WALMART, BESTBUY,

Amazon, etc.” Id. Additionally, TCL Communications and its subsidiaries—including Huizhou

TCL and TCT Mobile Int’l—have “firm commitments” for future sales in the Americas, including

the United States. See TCL Communication 2017 Audited Financial Statement at p. 63 (available

at http://www.tclcom.com/admin/documents/freport/ANNUAL%20REPORT%202017.pdf). See

also Litecubes, LLC v. Northern Light Products, Inc., 523 F.3d 1353, 1369-70 (Fed. Cir. 2008)

(“[T]he sale [for purposes of § 271] occurred at the location of the buyer.”); see also Semcon IP

Inc. v. Kyocera Corporation, No. 2:18-cv-00197-JRG, 2019 WL 1979930, at *3 (E.D. Tex. May

3, 2019) (denying accused infringer’s motion to dismiss because plaintiff sufficiently plead that

purchases of infringing products outside of the United States for importation into and sales to end

users in the U.S. may constitute an offer to sell under § 271(a)).

       22.     On information and belief, TCL Communication controls its subsidiaries and

intermediaries, including, but not limited to, Huizhou TCL, TCT Mobile Int’l, and TCT Mobile

(US). These subsidiaries give TCL Communication substantially the business advantages that it

would have enjoyed if it conducted its business through its own offices or paid agents in the state

of Texas.

       23.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because,

among other things, TCL Communication is not a resident in the United States, and thus may be

sued in any judicial district, including this one, pursuant to 28 U.S.C. § 1391(c)(3). See also In re

HTC Corporation, 889 F.3d 1349, 1357 (Fed. Cir. 2018) (“The Court's recent decision in TC

Heartland does not alter” the alien-venue rule.).

       24.     On information and belief, Huizhou TCL is subject to this Court’s specific and

general personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBITD
                                                  9
                                                       Page 134
Case
 Case8:20-cv-00702-JVS-ADS
       2:20-cv-00080-JRG Document
                           Document
                                  9 20-4
                                     Filed 04/10/20
                                            Filed 06/22/20
                                                      Page 10
                                                           Page
                                                              of 19
                                                                  11PageID
                                                                    of 25 Page
                                                                           #: 44ID
                                    #:391


least to its substantial business in this State and judicial district, including: (A) at least part of its

own infringing activities alleged herein; and (B) regularly doing or soliciting business, engaging

in other persistent conduct, and/or deriving substantial revenue from infringing goods offered for

sale, sold, and imported and services provided to Texas residents vicariously through and/or in

concert with its subsidiaries, intermediaries, and/or agents.

        25.     This Court has personal jurisdiction over Huizhou TCL, directly or through

intermediaries and other members of the Group, including, but not limited to, TCT Mobile (US)

Inc., because Huizhou TCL has committed acts of direct and/or indirect patent infringement within

Texas, and elsewhere within the United States giving rise to this action and/or has established

minimum contacts with Texas such that personal jurisdiction over Huizhou TCL would not offend

traditional notions of fair play and substantial justice. For example, on information and belief,

Huizhou TCL has placed and continues to place into the stream of commerce using established

distribution channels infringing products with the knowledge and understanding that such products

are, will be, and continue to be sold, offered for sale, and/or imported into this judicial district and

the State of Texas. For example, Huizhou TCL operates within the Group to “[m]anufacture and

distribut[e] mobile devices and rendering of services.” TCL Communications Annual Report 2016

at p. 57. The Group sells these devices and renders services in “over 160 countries” including

“throughout North America,” including the U.S. Id. at p. 2. TCL’s products are generally “mobile

devices,” including for example the TCL Plex, TCL 10 Pro, TCL 10 L, and TCL 5G, which are or

have been widely sold in retail stores, both brick and mortar and online, within this judicial district

and in Texas, including for example by “mainstream operators such as VODAFONE, ORANGE

and retail giants like WALMART, BESTBUY, Amazon, etc.” Id. Additionally, TCL

Communications and its subsidiaries—including Huizhou TCL and TCT Mobile Int’l—have “firm


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBIT   D
                                                 10
                                                          Page 135
Case
 Case8:20-cv-00702-JVS-ADS
       2:20-cv-00080-JRG Document
                           Document
                                  9 20-4
                                     Filed 04/10/20
                                            Filed 06/22/20
                                                      Page 11
                                                           Page
                                                              of 19
                                                                  12PageID
                                                                    of 25 Page
                                                                           #: 45ID
                                    #:392


commitments” for future sales in the Americas,” including the United States. See TCL

Communication        2017     Audited     Financial     Statement      at   p.    63     (available    at

http://www.tclcom.com/admin/documents/freport/ANNUAL%20REPORT%202017.pdf).                            See

also Litecubes, LLC v. Northern Light Products, Inc., 523 F.3d 1353, 1369-70 (Fed. Cir. 2008)

(“[T]he sale [for purposes of § 271] occurred at the location of the buyer.”); see also Semcon IP

Inc. v. Kyocera Corporation, No. 2:18-cv-00197-JRG, 2019 WL 1979930, at *3 (E.D. Tex. May

3, 2019) (denying accused infringer’s motion to dismiss because plaintiff sufficiently plead that

purchases of infringing products outside of the United States for importation into and sales to end

users in the U.S. may constitute an offer to sell under § 271(a)).

        26.     On information and belief, Huizhou TCL controls its affiliates, subsidiaries and

intermediaries, including, but not limited to, TCT Mobile (US) Inc. These subsidiaries and

intermediaries give Huizhou TCL substantially the business advantages that it would have enjoyed

if it conducted its business through its own offices or paid agents in the state of Texas.

        27.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because,

among other things, Huizhou TCL is not a resident in the United States, and thus may be sued in

any judicial district, including this one, pursuant to 28 U.S.C. § 1391(c)(3). See also In re HTC

Corporation, 889 F.3d 1349, 1357 (Fed. Cir. 2018) (“The Court's recent decision in TC Heartland

does not alter” the alien-venue rule.).

        28.     On information and belief, TCT Mobile Int’l is subject to this Court’s specific and

general personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at

least to its substantial business in this State and judicial district, including: (A) at least part of its

own infringing activities alleged herein; and (B) regularly doing or soliciting business, engaging

in other persistent conduct, and/or deriving substantial revenue from infringing goods offered for


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBIT   D
                                                 11
                                                          Page 136
Case
 Case8:20-cv-00702-JVS-ADS
       2:20-cv-00080-JRG Document
                           Document
                                  9 20-4
                                     Filed 04/10/20
                                            Filed 06/22/20
                                                      Page 12
                                                           Page
                                                              of 19
                                                                  13PageID
                                                                    of 25 Page
                                                                           #: 46ID
                                    #:393


sale, sold, and imported and services provided to Texas residents vicariously through and/or in

concert with its subsidiaries, intermediaries, and/or agents.

        29.     This Court has personal jurisdiction over TCT Mobile Int’l, directly or through

intermediaries and other members of the Group, including TCT Mobile (US) Inc., because TCT

Mobile Int’l has committed acts of direct and/or indirect patent infringement within Texas, and

elsewhere within the United States giving rise to this action and/or has established minimum

contacts with Texas such that personal jurisdiction over TCT Mobile Int’l would not offend

traditional notions of fair play and substantial justice. For example, on information and belief, TCT

Mobile Int’l has placed and continues to place into the stream of commerce using established

distribution channels infringing products with the knowledge and understanding that such products

are, will be, and continue to be sold, offered for sale, and/or imported into this judicial district and

the State of Texas. For example, TCT Mobile Int’l operates within the Group for the

“[d]evelop[ment] and distribution of mobile devices and related components,” including within

the United States. TCL Communications Annual Report 2016 at p. 57. The Group sells these

devices and renders services in “over 160 countries” including “throughout North America,”

including the U.S. Id. at p. 2. See also https://panjiva.com/Tct-Mobile/40021459 (further showing

TCT Mobile Int’l important of devices into the U.S.). TCL’s products are generally “mobile

devices,” including for example the TCL Plex, TCL 10 Pro, TCL 10 L, and TCL 5G, which are or

have been widely sold in retail stores, both brick and mortar and online, within this judicial district

and in Texas, including for example by “mainstream operators such as VODAFONE, ORANGE

and retail giants like WALMART, BESTBUY, Amazon, etc.” Id. Additionally, the Group,

including TCT Mobile Int’l, has “firm commitments” for future sales in the Americas,” including

the United States. See TCL Communication 2017 Audited Financial Statement at p. 63 (available


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBIT  D
                                                 12
                                                         Page 137
Case
 Case8:20-cv-00702-JVS-ADS
       2:20-cv-00080-JRG Document
                           Document
                                  9 20-4
                                     Filed 04/10/20
                                            Filed 06/22/20
                                                      Page 13
                                                           Page
                                                              of 19
                                                                  14PageID
                                                                    of 25 Page
                                                                           #: 47ID
                                    #:394


at http://www.tclcom.com/admin/documents/freport/ANNUAL%20REPORT%202017.pdf). See

also Litecubes, LLC v. Northern Light Products, Inc., 523 F.3d 1353, 1369-70 (Fed. Cir. 2008)

(“[T]he sale [for purposes of § 271] occurred at the location of the buyer.”); see also Semcon IP

Inc. v. Kyocera Corporation, No. 2:18-cv-00197-JRG, 2019 WL 1979930, at *3 (E.D. Tex. May

3, 2019) (denying accused infringer’s motion to dismiss because plaintiff sufficiently plead that

purchases of infringing products outside of the United States for importation into and sales to end

users in the U.S. may constitute an offer to sell under § 271(a)).

        30.     On information and belief, TCT Mobile Int’l controls its affiliates, subsidiaries and

intermediaries, including, but not limited to, TCT Mobile (US) Inc. These subsidiaries and

intermediaries give TCT Mobile Int’l. substantially the business advantages that it would have

enjoyed if it conducted its business through its own offices or paid agents in the state of Texas.

        31.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because,

among other things, TCT Mobile Int’l is not a resident in the United States, and thus may be sued

in any judicial district, including this one, pursuant to 28 U.S.C. § 1391(c)(3). See also In re HTC

Corporation, 889 F.3d 1349, 1357 (Fed. Cir. 2018) (“The Court's recent decision in TC Heartland

does not alter” the alien-venue rule.).

        32.     On information and belief, TCL Electronics is also subject to this Court’s specific

and general personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute,

due at least to its substantial business in this State and judicial district, including: (A) at least part

of its own infringing activities alleged herein; and (B) regularly doing or soliciting business,

engaging in other persistent conduct, and/or deriving substantial revenue from infringing goods

offered for sale, sold, and imported and services provided to Texas residents vicariously through

and/or in concert with its subsidiaries, intermediaries, and/or agents.


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBIT   D
                                                 13
                                                          Page 138
Case
 Case8:20-cv-00702-JVS-ADS
       2:20-cv-00080-JRG Document
                           Document
                                  9 20-4
                                     Filed 04/10/20
                                            Filed 06/22/20
                                                      Page 14
                                                           Page
                                                              of 19
                                                                  15PageID
                                                                    of 25 Page
                                                                           #: 48ID
                                    #:395


        33.     This Court has personal jurisdiction over TCL Electronics, directly or through

intermediaries and subsidiaries including, but not limited to, its U.S.-based subsidiary TTE,

because TCL Electronics has committed acts within Texas giving rise to this action and/or has

established minimum contacts with Texas such that personal jurisdiction over TCL would not

offend traditional notions of fair play and substantial justice. For example, on information and

belief, TCL Electronics has placed and continues to place into the stream of commerce using

established distribution channels infringing products with the knowledge and understanding that

such products are, will be, and continue to be sold, offered for sale, and/or imported into this

judicial district and the State of Texas. On information and belief, TTE is “an entity…directly or

indirectly, controlled by” TCL Electronics, as well as other subsidiaries. See TCL Electronics

Holdings Limited Annual Report 2018, at p. 139. According to TCL Electronics, such control over

TTE means that the “Group is exposed, or has rights, to variable returns from its involvement with

the investee and has the ability to affect those returns through its power over the investee (i.e.

existing rights that give the Group the current ability to direct the relevant activities of the

investee).” Id. The business TTE, among other subsidiaries or intermediaries, conducts in the U.S.

gives TCL Electronics substantially the business advantages that it would have enjoyed if it

conducted its business through its own offices or paid agents in this judicial district and in the state

of Texas.

        34.     On information and belief, TCL Electronics has placed and continues to place

infringing mobile devices into the stream of commerce via an established distribution channel with

the knowledge and/or intent that those products were sold and continue to be sold in the United

States and Texas, including in this judicial district.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBIT  D
                                                 14
                                                         Page 139
Case
 Case8:20-cv-00702-JVS-ADS
       2:20-cv-00080-JRG Document
                           Document
                                  9 20-4
                                     Filed 04/10/20
                                            Filed 06/22/20
                                                      Page 15
                                                           Page
                                                              of 19
                                                                  16PageID
                                                                    of 25 Page
                                                                           #: 49ID
                                    #:396


       35.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because,

among other things, TCL Electronics is not a resident in the United States, and thus may be sued

in any judicial district, including this one, pursuant to 28 U.S.C. § 1391(c)(3).

       36.     On information and belief, TCL has significant ties to, and presence in, the State of

Texas and the Eastern District of Texas, making venue in this judicial district both proper and

convenient for this action.

                                     THE PATENT-IN-SUIT

       37.     The ʼ923 patent is titled “Control of Terminal Applications in a Network

Environment.” The inventions claimed in the patent-in-suit generally relate to a new and novel

approach to controlling the permissions of applications operating on a mobile device. And more

particularly, the inventions relate to controlling the messaging permissions of such applications.

       38.     The ʼ923 patent lawfully issued on May 15, 2007.

       39.     The named inventors on the patent-in-suit are Auvo Hartikainen, Kari Silfverberg,

Markku Kontio, Kari Miettinen, Isaac De La Pena, Elina Aho, Arto Tiihonen, Arto Pussinen, and

Juha P. Hartikainen.

       40.     Each asserted claim in the patent-in-suit is presumed valid.

       41.     Each asserted claim in the patent-in-suit is directed to patent eligible subject matter

under 35 U.S.C. § 101.

       42.     The specification of the patent-in-suit discloses shortcomings in the prior art and

then explains, in detail, the technical way the inventions claimed in the patent-in-suit resolve or

overcome those shortcomings. As the patent-in-suit explains, there is a desire for mobile devices

to “provide an open development platform for application developers.” ’923 Patent, 1:32-33.

While this open development platform offers tremendous benefits, it also opens the door to “the

possibility of fraudulent applications.” Id. at 1:38-39. Left unchecked, this could allow for
PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBITD
                                                 15
                                                       Page 140
Case
 Case8:20-cv-00702-JVS-ADS
       2:20-cv-00080-JRG Document
                           Document
                                  9 20-4
                                     Filed 04/10/20
                                            Filed 06/22/20
                                                      Page 16
                                                           Page
                                                              of 19
                                                                  17PageID
                                                                    of 25 Page
                                                                           #: 50ID
                                    #:397


malicious applications to behave contrary to the agreements made with the network operator or

send premium SMS messages at the user’s expense. See id. at 1:43-47. The ’923 Patent recognized

this drawback and introduced a solution to allow the mobile device to eliminate the possibility of

misuse by a malicious application. Id. at 1:53-58.

                                           COUNT I
                           (Infringement of U.S. Patent No. 7,218,923)

       43.      Plaintiff incorporates paragraphs 1 through 42 herein by reference.

       44.      This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.

       45.      Plaintiff is the owner of the ’923 patent with all substantial rights to the ’923 patent

including the exclusive right to enforce, sue, and recover damages for past and future infringement.

       46.      The ’923 patent is valid, enforceable and was duly issued in fully compliance with

Title 35 of the United States Code.

                        DIRECT INFRINGEMENT (35 U.S.C. §271(a))

       47.      Defendants have, and continue to, infringe one or more claims of the ’923 patent in

this judicial district and elsewhere in Texas and the United States.

       48.      On information and belief, Defendants have, and continue to, either by themselves

or via an agent, infringe at least claim 1 of the ’923 patent by, among other things, practicing the

method of claim 1 via at least its testing of the native Messaging application in its Android phones

(“the Accused Products”).

       49.      Attached hereto as Exhibit A, and incorporated herein by reference, is a claim chart

detailing how the Accused Products infringe the ʼ923 patent.

       50.      Defendants are liable for these infringements of the ’923 patent pursuant to 35

U.S.C. § 271.

PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBIT  D
                                                 16
                                                         Page 141
Case
 Case8:20-cv-00702-JVS-ADS
       2:20-cv-00080-JRG Document
                           Document
                                  9 20-4
                                     Filed 04/10/20
                                            Filed 06/22/20
                                                      Page 17
                                                           Page
                                                              of 19
                                                                  18PageID
                                                                    of 25 Page
                                                                           #: 51ID
                                    #:398


             INDIRECT INFRINGEMENT (INDUCEMENT - 35 U.S.C. §271(b))

       51.     Based on the information presently available to Plaintiff, absent discovery, and in

the alternative to direct infringement, Plaintiff contends that Defendants have, and continue to,

indirectly infringe one or more claims of the ’923 patent by inducing direct infringement by end

users of the Accused Products.

       52.     Defendants have had knowledge of the ’923 patent since at least the service of this

Complaint.

       53.     On information and belief, despite having knowledge of the ’923 patent,

Defendants have specifically intended for persons who acquire and use the Accused Products,

including Defendants’ customers and end consumers, to acquire and/or use such devices in a way

that infringes the ’923 patent, including at least claim 1, and Defendants knew or should have

known that their actions were inducing infringement.

       54.     Defendants instruct and encourage users to use the Accused Products in a manner

that infringes the ’923 patent. For example, Defendants’ user guides for its phones provide end

users detailed instructions on how to use the Android Messaging app in the Accused Products. In

addition, other publications from Defendants, such as their website, may include support articles

with detailed instructions on how to use the Android Messaging app in the Accused Products.

       55.     Furthermore, Defendants have not provided any information or indication that they

have implemented a design around or otherwise taken any remedial action with respect to the ’923

patent. In accordance with Fed. R. Civ. P. 11(b)(3), Plaintiff will likely have additional evidentiary

support after a reasonable opportunity for discovery on this issue.

       56.     Plaintiff has been damaged as a result of Defendants’ infringing conduct described

in this Count. Defendants are, thus, liable to Plaintiff in an amount that adequately compensates


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBIT D
                                                 17
                                                        Page 142
Case
 Case8:20-cv-00702-JVS-ADS
       2:20-cv-00080-JRG Document
                           Document
                                  9 20-4
                                     Filed 04/10/20
                                            Filed 06/22/20
                                                      Page 18
                                                           Page
                                                              of 19
                                                                  19PageID
                                                                    of 25 Page
                                                                           #: 52ID
                                    #:399


Plaintiff for Defendants’ infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                           JURY DEMAND

         Plaintiff requests a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

 Procedure.

                                         PRAYER FOR RELIEF

         Plaintiff asks that the Court find in its favor and against Defendants and that the Court

 grant Plaintiff the following relief:

         a.      Judgment that one or more claims of the ’923 patent have been infringed, either
                 literally and/or under the doctrine of equivalents, by Defendants;

         b.      Judgment that one or more claims of the ʼ923 patent have been willfully
                 infringed, either literally and/or under the doctrine of equivalents, by Defendants;

         c.      Judgment that Defendants account for and pay to Plaintiff all damages and costs
                 incurred by Plaintiff because of Defendants’ infringing activities and other
                 conduct complained of herein, including an accounting for any sales or damages
                 not presented at trial;

         d.      Judgment that Defendants account for and pay to Plaintiff a reasonable, ongoing,
                 post judgment royalty because of Defendants’ infringing activities, including
                 continuing infringing activities, and other conduct complained of herein;

         e.      That Plaintiff be granted pre-judgment and post judgment interest on the damages
                 caused by Defendants’ infringing activities and other conduct complained of
                 herein;

         f.      Find this case exceptional under the provisions of 35 U.S.C. § 285 and award
                 enhanced damages;

         g.      Plaintiff seeks preliminary and permanent injunctions as a result of Defendants’
                 infringement of the ʼ923 patent. Plaintiff is likely to succeed in showing that
                 Defendants infringe the ʼ923 patent. Because of that infringement, Plaintiff has
                 suffered an irreparable injury, and the remedies available at law, such as
                 monetary damages, are inadequate to compensate for that injury. For example, if
                 Plaintiff must enforce a judgment against Defendants in China, Plaintiff will face
                 a historically challenging burden in persuading a Chinese court to enforce a
                 judgment from a U.S. court, likely preventing Plaintiff from obtaining any

PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBIT D
                                                 18
                                                        Page 143
Case
 Case8:20-cv-00702-JVS-ADS
       2:20-cv-00080-JRG Document
                           Document
                                  9 20-4
                                     Filed 04/10/20
                                            Filed 06/22/20
                                                      Page 19
                                                           Page
                                                              of 19
                                                                  20PageID
                                                                    of 25 Page
                                                                           #: 53ID
                                    #:400


               monetary damages from Defendants. Considering the balance of hardships
               between the Plaintiff and Defendants, a remedy in equity is warranted; and the
               public interest would not be disserved by a permanent or preliminary injunction;
               and

        h.     That Plaintiff be granted such other and further relief as the Court may deem just
               and proper under the circumstances.



Dated: March 16, 2020                               Respectfully submitted,

                                                    By: /s/ Jeffrey R. Bragalone
                                                    Jeffrey R. Bragalone (lead attorney)
                                                    Texas Bar No. 02855775
                                                    Jonathan H. Rastegar
                                                    Texas Bar No. 24064043

                                                    BRAGALONE CONROY PC
                                                    2200 Ross Avenue
                                                    Suite 4500W
                                                    Dallas, TX 75201
                                                    Tel: (214) 785-6670
                                                    Fax: (214) 785-6680
                                                    jbragalone@bcpc-law.com
                                                    jrastegar@bcpc-law.com




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT EXHIBIT
                                                            D
                                                 19
                                                     Page 144
                                                Case
                                                 Case  2:20-cv-00080-JRGU.S.
                                                     8:20-cv-00702-JVS-ADS   Patent
                                                                          Document  No.9-1
                                                                              Document  7,218,923
                                                                                          20-4    (TCL
                                                                                            FiledFiled Devices)
                                                                                                   04/10/20
                                                                                                       06/22/20
                                                                                                              Page
                                                                                                                 Page
                                                                                                                   1 of 21
                                                                                                                        5 PageID
                                                                                                                           of 25 Page
                                                                                                                                 #: 54ID
                                                                                         #:401
TCL makes, uses, tests, offers for sale, sells, and/or imports user equipment operating version 4.2 and higher of the Android Operating system (the “TCL Devices”). Each of the TCL Devices includes
the features identified in this chart. The features and functionality identified in this chart cause the TCL Devices to practice the asserted claims of U.S. Patent No. 7,218,923 (the “’923 patent”). The
TCL Devices include any user equipment that TCL makes, uses, tests, offers for sale, sells, and/or imports that includes the Android Operating System v4.2 and higher. Such devices include, but are
not limited to, the:

       •   TCL Plex
       •   TCL 10 Pro
       •   TCL 10 L
       •   TCL 5G

The above list is not intended to be exhaustive. The term TCL Device includes any device that TCL offered or offers which included Android Operating System v4.2 or higher. The TCL Devices directly
infringe the asserted claims of the ’923 patent.


This claim chart is meant to be illustrative for purposes of meeting Plaintiff’s pleading obligations and should not be construed as binding or limiting.




References to source code in this Exhibit are exemplary and based off of the publicly available version of Android 4.3. CCE reserves the right to change such source code designations based upon its
review of the source code for the TCL Devices.




                                                                                                                                               EXHIBIT D
                                                                                                                                               Page 145
                                        Case
                                         Case  2:20-cv-00080-JRGU.S.
                                             8:20-cv-00702-JVS-ADS   Patent
                                                                  Document  No.9-1
                                                                      Document  7,218,923
                                                                                  20-4    (TCL
                                                                                    FiledFiled Devices)
                                                                                           04/10/20
                                                                                               06/22/20
                                                                                                      Page
                                                                                                         Page
                                                                                                           2 of 22
                                                                                                                5 PageID
                                                                                                                   of 25 Page
                                                                                                                         #: 55ID
                                                                                 #:402

              Claim 1

A method for controlling application   Each TCL Device performs a method for controlling application programs in a communication terminal. For example, each TCL Device is a
programs in a communication            communication terminal that performs a method of controlling messaging applications that operate on it.
terminal, the method comprising:




                                                                                                                                  EXHIBIT D
                                                                                                                                  Page 146
                                     Case
                                      Case  2:20-cv-00080-JRGU.S.
                                          8:20-cv-00702-JVS-ADS   Patent
                                                               Document  No.9-1
                                                                   Document  7,218,923
                                                                               20-4    (TCL
                                                                                 FiledFiled Devices)
                                                                                        04/10/20
                                                                                            06/22/20
                                                                                                   Page
                                                                                                      Page
                                                                                                        3 of 23
                                                                                                             5 PageID
                                                                                                                of 25 Page
                                                                                                                      #: 56ID
                                                                              #:403

              Claim 1

sending messages from an            Each TCL Device sends messages from an application program towards a communication network. For example, each TCL Device contains a
application program towards a       SMS/MMS program that is pre-loaded on the device. An example of such a program is the Android “Messaging” app. The Android Messaging
communication network, the          app comprises an executable version of source code that is stored on the TCL Device.
application program residing in a   The Android Messaging app is programmed to send messages towards the cellular network. For example, the Messaging app uses the
communication terminal;             sendMessage() method when the application attempts to transmit a text message. The application invokes either method sendTextMessage() or
                                    method sendMultipartTextMessage() when the application attempts to send a text message to the base station, for forwarding to the intended
                                    recipient.
                                    The sendTextMessage() and sendTextMultipartMessage() methods are methods of the SmsManager, which is a core part of the Telephony
                                    subsystem of the Android operating system. The Android documentation (available here: https://developer.android.com/reference/android/
                                    telephony/SmsManager.html) explains that the SmsManager “Manages SMS operations such as sending data, text, and pdu SMS messages.”
                                    More specifically, the sendTextMessage() method is used to “Send a text based SMS” and the sendMultipartTextMessage() method is used to
                                    “Send a multi-part text based SMS.”




                                    Alternatively, CCE contends that this claim element is met under the doctrine of equivalents because above-described features of the TCL
                                    Devices perform substantially the same function recited in this element, in substantially the same way to achieve substantially the same result.
                                                                                                                                    EXHIBITand
                                    Any alleged differences between the above-described features and the recited element are insubstantial     D immaterial to infringement.
                                                                                                                                   Page 147
                                           Case
                                            Case  2:20-cv-00080-JRGU.S.
                                                8:20-cv-00702-JVS-ADS   Patent
                                                                     Document  No.9-1
                                                                         Document  7,218,923
                                                                                     20-4    (TCL
                                                                                       FiledFiled Devices)
                                                                                              04/10/20
                                                                                                  06/22/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              4 of 24
                                                                                                                   5 PageID
                                                                                                                      of 25 Page
                                                                                                                            #: 57ID
                                                                                    #:404

               Claim 1

diverting a message of the messages       Each TCL Device diverts a message of the messages to a controlling entity residing in the communication terminal. For example, calling the
to a controlling entity residing in the   sendTextMessage() or sendMultipartTextMessage() methods that are part of the SMSManager class results in the message being diverted by
communication terminal; and               calling the sendRawPDU() method.
                                          The sendRawPdu() method performs various checks on the message it receives. A message that passes the checks it is sent to the controlling
                                          entity via the checkDestination() method. Messages that fail any of the checks are not delivered to the controlling entity. Therefore, the
                                          sendRawPdu() method is configured to divert one or more, but less than all, of the messages sent from the Messaging application to the
                                          controlling entity.




                                          Alternatively, CCE contends that this claim element is met under the doctrine of equivalents because above-described features of the TCL
                                          Devices perform substantially the same function recited in this element, in substantially the same way to achieve substantially the same result.
                                                                                                                                          EXHIBITand
                                          Any alleged differences between the above-described features and the recited element are insubstantial     D immaterial to infringement.
                                                                                                                                         Page 148
                                        Case
                                         Case  2:20-cv-00080-JRGU.S.
                                             8:20-cv-00702-JVS-ADS   Patent
                                                                  Document  No.9-1
                                                                      Document  7,218,923
                                                                                  20-4    (TCL
                                                                                    FiledFiled Devices)
                                                                                           04/10/20
                                                                                               06/22/20
                                                                                                      Page
                                                                                                         Page
                                                                                                           5 of 25
                                                                                                                5 PageID
                                                                                                                   of 25 Page
                                                                                                                         #: 58ID
                                                                                 #:405

              Claim 1

based on the message, controlling in   The controlling entity controls, based on the message and before the message is transmitted to the communication network, whether the
the controlling entity whether the     application program behaves in a predetermined manner in the communication terminal. The control occurs before the message is transmitted
application program behaves in a       from the communication terminal to the communication network.
predetermined manner in the
communication terminal, the            The controlling entity calls the SmsUsageMonitor.checkDestination() method to determine if the message is a premium short code, which is a
controlling being performed before     short phone number that may have additional user fees. If the message is not a premium short code, the message is sent to the communication
the message is transmitted from the    network. Otherwise, the controlling entity checks if it was previously configured by the user to ALWAYS or NEVER send premium short codes,
communication terminal to the          and if configured, the message is either sent or discarded, respectively.
communication network.
                                       All other messages are sent to the controlling entity’s handleConfirmShortCode() method. This method informs the user via a dialog that the
                                       application “would like to send a message to” the destination, and that “this will cause charges on your mobile account”. The user can choose to
                                       allow or deny the message to be sent. The message that is sent from the application consists of two parts – the number to which it is being sent
                                       (i.e. its destination) and the body (i.e. the text, pictures etc.). In particular, a message (consisting of both destination number and text body),
                                       when sent towards the communication network via the sendMultipartTextMessage() method, is checked to confirm that the message contains a
                                       destination. If the destination is missing, the method raises an error. The controlling entity examines the destination (the number portion of the
                                       message) to determine whether to allow the message to be sent to the communication network, and thus the requirement that the controlling
                                       entity control based on the message is met. When the Messages application invokes sendTextMessage() or method
                                       sendMultipartTextMessage(), the predetermined manner of operation is to send messages to the communication network without further
                                       action from the user. The controlling entity controls whether the Messages application behaves in this manner. For example, if the controlling
                                       entity examines the message and determines that the message is for a premium SMS code, then it will take one of the above described actions.
                                       If the device was configured to NEVER send premium short codes and the message is for a premium SMS code, then the Messages application
                                       will not behave in the predetermined manner. Similarly, if the device was not previously configured to either ALWAYS or NEVER send premium
                                       short codes and the message is for a premium SMS code, then a dialog will be presented to the user and the Messages application will not
                                       behave in the predetermined manner. Therefore, the controlling entity controls based upon the destination portion of the message. This control
                                       action is also performed before the message is transmitted to the cellular network.


                                       Alternatively, CCE contends that this claim element is met under the doctrine of equivalents because above-described features of the TCL
                                       Devices perform substantially the same function recited in this element, in substantially the same way to achieve substantially the same result.
                                       Any alleged differences between the above-described features and the recited element are insubstantial and immaterial to infringement.
                                                                                                                                      EXHIBIT D
                                                                                                                                      Page 149
